Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed Nov. 5, 2020 and Sept. 6, 2022 are acknowledged and have been considered.

Drawings
The drawings are objected to because In figure 9, the numeral 25 is used to refer to both a camera (as in figure 4), but also for the connection portion on the under unit, which was previously given the numeral 26 by applicant, as such it appears as though the “connection portion” in figure 9 should be referred to with numeral 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the phrase “according to the present disclosure” is redundant in an abstract of the disclosure of a patent application.  Correction is required.  See MPEP § 608.01(b) which includes exemplary phrases with should be avoided in the framing of an abstract. In general, implied phrases such as “provided is”, “is/are provided”, “disclosed is”, “is/are disclosed”, “presented is”, “is/are presented”, “the invention pertains to” and “we have invented”, and so-on, are all redundant. An abstract of the disclosure should simply describe the device or process rather than referring to its provision, disclosure or invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Motors Corporation (JP H01-125273, cited by applicant, hereafter “JP-‘273”) in view of Hung et al. (US 2020/0239078). JP-‘273 teaches a vehicle having a body (20) including an under unit (chassis 25, wheels 49, 50), and an upper unit (21, 22, 21a, 22a, 24) including forward and rearward members divided in a length direction (i.e., a forward section 21 and a rearward section 22), mounted on the under unit and comprising an extension contraction accommodating portion (e.g., 24) contracting or extending according to the size of the under unit (e.g., as set by the chassis portions 26, 27 moving longitudinally with respect to each other, compare figures 1, 2), the arrangement including at least one actuator (30) operable by a control means (control of motor M, valve 66) to extend or retract the arrangement.
Initially, JP-‘273, while teaching a vehicle, is not specific on the under unit (chassis 25, wheels 49, 50) as expressly including a driving mechanism to cause the wheels to rotate. It is notoriously old and well known in the field of motor vehicles to provide a driving power source such as an engine or motor to provide turning power to one or more wheels to allow the vehicle to move from one location to another, and to the extent that it may not be found that JP-‘273 implicitly includes a driving mechanism, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the vehicle taught by JP-‘273 with an explicit driving mechanism connected to one or more wheels (49, 50) in order to allow the vehicle to move from one location to another.
While JP-‘273 teaches the upper unit as having a portion which accommodates extension/contraction with respect to the size of the under unit, the reference does not positively teach the mechanism as directly extending or contracting the upper unit. Hung teaches that where a load accommodation structure used in a vehicle is provided with a lower section including an actuator structure (lower actuators or driving devices 12, 122, e.g., see figure 2) for achieving variable length or width, that it is customary to provide an upper section with a further actuator (upper actuators or driving devices 12, 122). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the upper unit of the vehicle of JP-‘273 with at least an expansion/contraction mechanism (e.g., in addition to the lower unit), as suggested by the provision of both upper and lower mechanisms as taught by Hung et al., for the purpose of ensuring that the expansion and contraction of the vehicle is even at both a lower side and an upper side, providing a more robust vehicle body structure, particularly in the extended configuration.
As further regards claims 5, 11, 13 and the provision of a controller determining the size of the under unit and controlling the driving device associated with the upper unit (and a set of instructions configured to perform this task as claimed in claim 13), initially JP-‘273 implies the use of a controller to operate the extension/contraction, and to the extent that it would be desirable for the two sets of actuators (via the modifying reference to Hung et al.) to operate such that the upper actuators move the same amount as the lower ones, firstly it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to automate the extension and retraction process by using a controller responsive to operational instructions to execute the control of the upper actuators and lower actuators to ensure that all actuators move at the same time in the same direction, that the actuators are stopped at the ends of their respective travel lengths, and that the actuators can set fully retracted, fully extended positions as well as intermediate positions, in order to relieve a human operator of the need to separately control plural actuators to achieve even operation of the extension and retraction. Secondly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains provide the control of the upper unit actuators responsive to the length of the under unit and respective actuators (for example by using information from a linear displacement transducer associated with the under unit and/or the actuator[s] associated with the under unit) as being operable (e.g., via an instruction set) to ensure that the upper unit is extended the same amount as the under unit, beneficially preventing the overall vehicle from having uneven extension distances between the upper unit and under unit.

Claim(s) 2, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Motors Corporation (JP H01-125273; abbreviated “JP-‘273”) in view of Hung et al. (US 2020/0239078) and Nuzhny (WO 97/14601, cited by applicant). JP-‘273 as modified by Hung et al. is discussed above, and while teaching a vehicle arrangement which includes an extensible and retractable portion, and an upper unit casing with members divided in length, width or height direction, does not specifically teach the members of the upper unit as constituting a nested structure (claims 2, 8), and the provision of an interior part that is foldable according to the extension or contraction (claims 3, 9). Nuzhny teaches a vehicle which includes an under unit (3, 4, 5) and an upper unit (1, 2) where one portion of the upper unit (2) is nestable within the other portion (1) when contracted (figure 1), and a folding element (rear seat) which may be folded (A, phantom, figure 3) or unfolded (Б, solid, figure 3) according to the extension and retraction of the upper unit. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the vehicle initially taught by JP-‘273 as modified by Hung with a nested configuration of the extensible and retractable portions of the upper unit, as taught by Nuzhny, for the purpose of providing the upper unit structure with fewer moving parts (e.g., the numerous folds associated with the accordion-type or bellows-type extension/retraction accommodation portion taught by JP-‘273), and with a smoother aesthetic appearance. Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the vehicle initially taught by JP-‘273 as modified by Hung et al. with at least one foldable element (such as the seat taught by Nuzhny) which may be folded and unfolded according to the extension and contraction of the upper unit, for the purpose of reducing the space taken up by the foldable element when the vehicle upper unit is in a compact/retracted condition.

Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Motors Corporation (JP H01-125273) in view of Hung et al. (US 2020/0239078) and Tsukerman et al. (US 2014/0008897). JP-‘273 as modified by Hung is discussed above, and while teaching an upper unit structure which can be extended and retracted, and, as set forth in the treatment of claim 13, where it is posited to be obvious to provide a control arrangement operative in accordance with operating steps to control the extension and retraction of the upper unit, does not specifically teach that in response to operation, a folding or unfolding of an interior part is caused in conjunction with the moving of the upper unit from a stored or retracted state to a used or extended state. Tsukerman et al. teach a vehicle which can be extended and/or retracted in one or more directions, including an interior part which can be folded for a stored/retracted position, and unfolded for a used/extended position (overall configuration, see, e.g., figure 8; simplified configurations, see, e.g., figures 12A, 12B, 12C; 13A, 13B, 13C, 14A, 14B, 14C). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the arrangement taught by JP-‘273 as modified by Hung et al. with internal portions which are foldable and unfoldable with respect to the retracted and extended (or stored and used) conditions of the vehicle, such as taught by Tsukerman et al., for the purpose of providing a uniform interior panel structure which can accommodate a number of different length or width configurations while continuing to present the same panel element. To the extent that this panel structure would move with the movement of the remainder of the vehicle when a length or width is changed, the folding or unfolding of the panel would be directly responsive to the control of the vehicle portion being extended and retracted.
As further regards claim 17, the references as combined do not specifically describe the operation of the control as including being responsive to “setting information set by a user”. It is notoriously old and well known to provide vehicle configurations as being selectable by a user, for the well understood reasoning of ensuring the resulting configuration is one which is actually desired by the user, and resultantly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the selective control between extended and retracted conditions as being responsive to a user-desired selection set by the user, in order to ensure that the vehicle configuration is one that is desired by the user.

Allowable Subject Matter
Claims 6, 12, 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Gompel teaches a vertically movable vehicle upper unit element; Ulert teaches an extensible and contractible vehicle upper unit which can extend and retract in vertical, longitudinal and lateral directions; Smith et al. teach a known means for connecting a separable frame to a vehicle under unit; Dower teaches that it is well known to provide an under unit separable from an upper unit, where the under unit includes power and wheel-driving mechanism; Spence teaches a known extensible vehicle with an actuator and telescopic or nested structure; Scaringe et al. teach a modular vehicle structure with module-type communication data exchange; Delp et al. teach separable chassis/drive and passenger accommodation modules in a vehicle.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616